Citation Nr: 0941103	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-17 066	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1991 and from May 2003 to April 2004.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

The Board previously decided the instant claim and the issue 
of entitlement to a rating higher than 40 percent for 
degenerative disc disease (DDD) of the lumbar spine in 
January 2009.  In August 2009, a Deputy Vice Chairman issued 
an order for reconsideration of Board's decision granting the 
TDIU claim.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 
20.1000 (2009).  An enlarged panel of the Board has been 
convened for the purpose of rendering a decision on 
reconsideration.  The final decision ultimately entered will 
take the place of the January 2009 Board decision on the TDIU 
claim and will be the final decision of the Board.


REMAND

The Veteran's only service-connected disability is DDD of the 
lumbar spine, which is rated as 40 percent disabling, 
effective from January 17, 2006.  Since the minimum schedular 
criteria for a TDIU are not met, a TDIU is not warranted 
under 38 C.F.R. § 4.16(a) (2009).  However, the Veteran still 
may be entitled to a TDIU under 38 C.F.R. § 4.16(b) (2009) if 
his service-connected DDD is sufficient to produce 
unemployability.

In his September 2006 formal claim for a TDIU, the Veteran 
reported that his disability began to affect his full-time 
employment in March 2006 and that he had last worked on a 
full-time basis in May 2006.  He indicated that he had 
completed high school and received additional training as a 
cannon crew member, medical specialist, and emergency medical 
technician.  He wrote that he was unable to sit or stand for 
long periods, that he experienced severe and stabbing pain in 
his lower back and left buttock, and that the medications he 
used were "very strong."

VA treatment records dated in June 2006 reflect that the 
Veteran uses opioid medication to control the low back pain 
associated with the DDD of his lumbar spine.  He reported 
that he had to "give up" his job as a prison guard but had 
begun working as a technician operating a spinal 
decompression machine.

On VA examination in August 2006, the Veteran reported that 
he had been unable to work since April 2006 because of his 
lower back pain.  

The Veteran's former employer wrote in an August 2006 letter 
that the Veteran was employed on a full-time basis in May 
2006.  He stated that the Veteran's herniated discs limited 
his work abilities, including his ability to work a full-time 
schedule.

An October 2006 statement from another former employer 
reflects that the Veteran worked as a corrections officer 
from September 2005 to April 2006 but that his employment was 
terminated for failure to disclose a felony arrest.

The Veteran's VA physician wrote in an April 2006 letter that 
the chronic and severe pain associated with his low back 
disability makes it difficult for him to maintain gainful 
employment.  In a December 2006 letter, he wrote that the 
Veteran was unable to stand or walk for long periods and that 
he had developed progressive weakness in the lower 
extremities in the past month.  He stated in a May 2007 
letter that the Veteran was unable to work in his chosen 
profession as a truck driver because of his pain and that he 
also was unable to engage in vocational rehabilitation or 
work in clerical positions as a result of his chronic pain 
and sedating medications. 

In a February 2008 letter, the Veteran's vocational 
rehabilitation counselor wrote that he had determined the 
Veteran was not currently a candidate for vocational 
rehabilitation services or direct job placement due to the 
combination of his pain symptoms and the sedating effects of 
his prescription medications.  He opined that it was unlikely 
the Veteran could perform work activity for eight hours per 
day, five days per week, in competition with other workers.  
He also opined that the Veteran's occupational base for even 
a narrowed range of sedentary unskilled work was "completely 
eroded."

On VA examination in April 2008, the Veteran stated that he 
had been unemployed since August 2006 and had previously 
driven a truck for 10 years.  He reported that he could no 
longer drive trucks because prolonged sitting resulted in 
flare-ups of his back condition and because of the sedating 
side effects of his medications.  He also reported that he 
would be unable to perform a desk job because sitting for 
more than two to three hours would exacerbate his back pain.

Finally, the Veteran testified during an October 2008 hearing 
that his back pain and the side effects of the medications he 
uses to treat that pain prevent him from maintaining 
employment.  He stated that he quit his most recent job as a 
medical technician because it required too much standing and 
walking.

The foregoing evidence indicates that the Veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of his service-connected DDD of the lumbar spine.  
Therefore, the Board finds that this case should be referred 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service for consideration of the 
Veteran's entitlement to a TDIU on extra-schedular under 
38 C.F.R. §§ 4.16(b) and 3.321(b) (2009).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should forward 
the claims folders to the Director of 
the VA Compensation and Pension Service 
for a determination of whether a TDIU 
is warranted on an extra-schedular 
basis.

2.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the Veteran should be 
furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the 
claims folders are returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________		
	___________________________
	          Jacqueline E. Monroe				  Wayne M. 
Braeuer
           	Veterans Law Judge,				 Veterans 
Law Judge,
       	Board of Veterans' Appeals			       
Board of Veterans' Appeals



_________________________________
	Shane A. Durkin
	Veterans Law Judge,
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

